Haney, J.
(concurring specially). I concur in the views • expressed by the presiding judge. The order appealed from should be affirmed, but it should be borne in mind that this is a contest between an owner of realty and the holder of a tax certificate, the government having collected the tax. This case does not involve the right of a taxpayer to enjoin the collection of a tax upon property subject to taxation. Its object is to prevent a purchaser at tax sale from casting a cloud upon the plaintiff’s title by obtaining and recording a tax deed. The right of a taxpayer to enjoin the collection of a tax which he ought to pay was considered by the territorial supreme court in Frost v. Flick, 1 Dak. 131, 46 N. W. 508. The doctrine therein announced has remained unchallenged in this jurisdiction for more than 20 years. I am not prepared at this time to say it should be abandoned or modified, and desire that nothing contained in this decision shall be construed as an intimation to that effect, so far as I am individually concerned.